                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


KENNETH RAY CISCO,

                              Movant,

v.                                                  CIVIL ACTION NO. 3:16-07275
                                                    Criminal No. 3:15-00007
UNITED STATES OF AMERICA,

                              Respondent.


                         MEMORANDUM OPINION AND ORDER


       This action was referred to the Honorable Cheryl A. Eifert, United States Magistrate Judge,

for submission to this Court of proposed findings of fact and recommendation for disposition,

pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted findings of fact and

recommended that the Motion under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence

by a Person in Federal Custody, (ECF No. 23), be denied as untimely; Respondent’s motion, (ECF

No. 28), be denied as moot; and that this action be dismissed, with prejudice, and removed from

the docket of the court. Neither party has filed objections to the Magistrate Judge=s findings and

recommendations.

       Accordingly, the Court accepts and incorporates herein the findings and recommendation

of the Magistrate Judge and ORDERS that the Motion under 28 U.S.C. § 2255 to Vacate, Set

Aside, or Correct Sentence by a Person in Federal Custody, (ECF No. 23), be DENIED as

untimely; Respondent’s motion, (ECF No. 28), be DENIED as moot; and that this action be
DISMISSED, with prejudice, and removed from the docket of the court, consistent with the

findings and recommendations.

       The Court DIRECTS the Clerk to forward copies of this written opinion and order to all

counsel of record, and any unrepresented parties.


                                             ENTER:      October 5, 2018




                                            ROBERT C. CHAMBERS
                                            UNITED STATES DISTRICT JUDGE




                                               -2-
